Title: To George Washington from Adam Stephen, 31 January 1756
From: Stephen, Adam
To: Washington, George



Sir
Fort Cumberland [Md.] January 31st 1756

I forgot to acquaint you, that The Governor, when I was at Williamsburgh, desird if possible, to procure Some Indians of Repute among their Tribes, to carry a message amongst the Confederate Nations of the Twightwees, To Sound their Intentions, know their Affection to the English, and how far they are attached to the French.
I wrote him afterwards that Captain Trent had promis’d to procure them; having Sent Fraser to bring it about, as I look upon it as an Important piece of Intelligence, and desird his Honor to Send his Instructions and Speeches to you to be deliver’d to the Messenger at Fort Cumberland or where you pleasd, with your Own proper Injunctions. Whether you have receivd such Instructions I cannot Say, but you will See by Trent’s Letter the Indians are ready, and had they been

brought to Will’s Creek, Nothing being Ready for the Ambassy, we Should have been brought into further Contempt with them. I think that the Expence is inconsiderable, compard with the Service, and Intelligence; and the Sooner they are dispatchd the Better.
We were alarum’d on the 23d by having one Barnet of the Light Horse, Scalp’d within 300 yards of the Command tending the Cattle up the North Branch: One Batemore of The Troop and Peckwood who was about the first of October chasd all the way from Ray’s Town by the Indians, are missing Since That morning, from the Same place. I detachd Capt. Bronaugh with Captain Josh. Lewis and 100 men to Scour the mountains, and bring Intelligence, with orders to proceed as far as Williams plantation, to Examine towards George’s Creek, and pursue the Enemy towards the South Branch, If they found that they had Crossd the North Branch.
To my Surprise They Return’d the Same night, without the least Intelligence. I afterwards Sent out Capt. Jno. Mercer, Captain McKenzie and 80 men to Scour the mountains towards the Alleganay, and from George’s Creek towards Martins As far as the North Branch, never touching the road in the march—They are not Returned, and I expect a Satisfactory Acct from them as soon as they do. I have orderd the Watermen to Land the flour they Bring up from Cannogochigoe at Walkers at the Mouth of Pat. Creek, where I shall be obligd to send a guard. We have no Room for it here, and we wait to hear from you before we build any more Storehouses. If we build on Pattersons Creek, It is conveneint to have it there. We want a Store house for the Quarter Mr.
A very Rich affair has Happen’d latley—I indulged Mr Roe in Carpenters and Nails planks &c. to build a house, and now it is finished, he has sold it to Buckner for £20.
And I hear it Whisperd that They design to have a Chemny put to One of the Storehouses within the Fort for him to live in, which I will take Care to prevent untill I hear from you.
I have given up nothing hitherto. The Report of the Redoubt Regard is made to me daily, where all the prisoners of the Regmt Are; I send out what parties I think proper, and do with the Regmt wtout Contrac⟨t.⟩ You will see what they are about in pennsylvania by Trent’s Letter. There is a Recruit of Captain

Bronaugh’s, and One of Lt. Blag’s, who were both Cloathd, and brought up here, and beig judged Useless and discharg’d, The Cloath therefore, and charge of bringing Up are a dead weight. I long to hear from You, and am with Respect Sir, Your most Obet huble Servt

Adam Stephen

